United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
PRINTING SERVICE DETACHMENT
OFFICE, Lakehurst, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-1026
Issued: July 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 19, 2016 appellant, through counsel, filed a timely appeal from a December 1,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate compensation for wageloss and medical benefits effective May 12, 2015.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 1, 1994 appellant filed a traumatic injury claim (Form CA-1) alleging that
on October 28, 1994 she was exposed to toner that had been spilled.2 Appellant stopped work on
December 20, 1994 due to a reduction-in-force.3
OWCP accepted the claim on December 13, 1994 for iritis. After additional development
of the medical evidence, OWCP accepted the claim on July 15, 1996 for asthma with rhinitis as a
result of exposure to copier toner. The record indicates that appellant received compensation
benefits on the periodic roll as of June 16, 2002.
Through the years appellant continued to receive treatment by Dr. Robert P. Rabinowitz,
an osteopathic physician. In a report dated October 28, 2002 he related that appellant had been
seen in his office for a number of years for a prior history of occupational asthma secondary to
photocopy toner exposure. He noted that appellant was last seen on September 19, 2002 and had
not had any significant asthma symptoms in some time. He noted appellant’s diagnoses as
asthma, mild intermittent, presently well controlled; allergic rhinitis; history of occupationallyinduced asthma secondary to copier toner; and reflex sympathetic dystrophy (RSD).
Dr. Rabinowitz related that appellant had significant limitations in activity and ability to work
due to her RSD. He also noted that it would be difficult for appellant to find a job that did not
expose her to copier toner.
To determine the status of appellant’s accepted conditions, she was referred for a second
opinion examination by Dr. Brian Kerr, a Board-certified internist with a specialty in pulmonary
disease. In a report dated January 16, 2003, Dr. Kerr reported that appellant’s asthma, rhinitis,
and asthmatic bronchitis may not totally be resolved, as appellant may have episodic symptoms
based on exposures to nonspecific irritants. He noted that pulmonary function testing was
normal.
OWCP referred appellant for another second opinion examination in 2006 by Dr. JungSan Shen, a Board-certified internist with a subspecialty in pulmonary disease. In a report dated
August 29, 2006, Dr. Shen opined that appellant most likely had chronic bronchitis, rather than
bronchial asthma. He noted that pulmonary function tests (PFTs) were normal except for a mild
diffusion abnormality, and he did not feel there was a significant functional disability from the
employment incident. Dr. Shen indicated that appellant had other medical problems, such as
RSD, that were causing more problems than her pulmonary condition. Appellant continued to
receive compensation for wage loss.
Appellant’s treating physician, Dr. Rabinowitz, periodically submitted reports with
respect to appellant’s pulmonary condition.
In a report dated December 18, 2012,
2

The record indicates that appellant initially filed a claim for an injury on March 4, 1994. Appellant, then a 29year-old copier equipment operator, alleged she inhaled smoke and fumes from a copy machine. The claim was
accepted for an episode of asthmatic bronchitis, bilateral conjunctivitis, allergic rhinitis, sinusitis, and pharyngitis.
3

The Board notes that paper documents submitted to the record prior to 2002 were converted to scanned imaging
documents. However the record remains unclear as to periods that appellant did not work and received
compensation benefits.

2

Dr. Rabinowitz reported that appellant was doing well with her asthma but had mild dyspnea on
exertion. By report dated December 10, 2013, Dr. Rabinowitz reported that appellant’s asthma
was well controlled, and that she rarely if ever needed to use an inhaler. He indicated that
appellant should not be exposed to photocopier toner. Dr. Rabinowitz noted that appellant was
limited by her RSD symptoms, but this was not his area of expertise.
OWCP referred appellant for a second opinion pulmonary examination by Dr. Monroe
Karetzky, a Board-certified internist with a subspecialty in pulmonary disease. In a report dated
October 29, 2014, Dr. Karetzky provided a history, noting the two specific employment incidents
in 1994, and indicated that he had reviewed medical records. He noted that chest x-rays were
normal, all PFTs performed have demonstrated normal expiratory flow rates and FEV1/FVC
(forced expiratory volume after one second/forced vital capacity) ratios without a response to
bronchodilators when administered, a negative methacholine provocation test and clear lungs on
examination. Dr. Karetzky provided results on examination and reported the PFT results were
normal. He concluded, “there is an apparent lack of objective findings of respiratory impairment
on physical examination, chest x-ray or Pulmonary Function Testing. I therefore conclude with a
reasonable degree of medical probability that [appellant] has no lung disease and no
demonstrable objective evidence to support a pulmonary disability.” Dr. Karetzky indicated that
appellant’s regimen of nebulizers and inhalers was excessive and unnecessary, and she required
only a metered dose of inhaler periodically as needed without further pulmonary referral. He
concluded that there was no evidence of airway obstruction.
In addition, OWCP referred appellant for a second opinion examination from a Boardcertified ophthalmologist, Dr. Bruce Berg. In a report dated January 14, 2015, Dr. Berg provided
a history and results on examination. He reported a normal eye examination with no evidence of
permanent damage to the eyes or visual system.
By letter dated March 30, 2015, OWCP advised appellant that it proposed to terminate
compensation for wage-loss and medical benefits, based on the weight of the medical evidence.
It indicated that the case would be held open for 30 days to provide appellant and opportunity to
present additional evidence or argument.
Appellant submitted an April 23, 2015 report from Dr. Rabinowitz which indicated that
appellant’s asthma was stable as long as she was not exposed to photocopy toner or extreme
temperatures.
He asserted any of these individual triggers could induce symptoms.
Dr. Rabinowitz wrote that appellant “still maintains that her asthma is exacerbated by exposure
to significant amounts of photocopier toner,” and concluded that appellant would not be able to
return to work as a printer clerk due to the risk of exposure to toner.
By decision dated May 12, 2015, OWCP terminated compensation for wage-loss and
medical benefits. It found the weight of the medical evidence was represented by the second
opinion physicians, Drs. Karetzky and Berg.
Appellant, through counsel, requested a hearing before an OWCP hearing representative
on May 20, 2015. A hearing was held on September 11, 2015. Counsel argued that appellant’s
condition prevented her from returning to work and Dr. Karetzky acknowledged appellant
required an inhaler.

3

By decision dated December 1, 2015, the hearing representative affirmed the March 30,
2015 OWCP decision. The hearing representative found the weight of the medical evidence was
represented by the second opinion physicians and therefore OWCP had met its burden of proof
to terminate compensation.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.4 The right to medical
benefits for an accepted condition is not limited to the period of entitlement to compensation for
disability. To terminate authorization for medical treatment, OWCP must establish that appellant
no longer has residuals of an employment-related condition which require further medical
treatment.5
ANALYSIS
In the present case, OWCP accepted that appellant sustained asthma with rhinitis, and
iritis, as a result of exposure to photocopy toner on October 28, 1994. Appellant received
compensation for wage-loss and medical benefits following her work stoppage on
December 20, 1994. OWCP terminated compensation for both wage-loss and medical benefits
on May 12, 2015.
The Board finds that the weight of the medical evidence in this case is represented by the
second opinion physicians Drs. Karetzky and Berg. With respect to the asthma condition,
Dr. Karetzky provided a detailed October 29, 2014 report. After reviewing the history and
results on examination, he clearly and unequivocally found that appellant did not have a
continuing asthma or other respiratory condition. Dr. Karetzky discussed the results of
diagnostic tests, finding the diagnosis of asthma was not currently established based on physical
examination, chest x-ray and pulmonary function test results. He found no evidence of airway
obstruction or objective findings of respiratory impairment, and noted there were no
recommendations for continuing treatment. The Board finds Dr. Karetzky provided a
rationalized medical opinion that appellant did not have a continuing employment-related
respiratory condition.
With respect to an eye condition, Dr. Berg provided a complete report that indicated there
was no continuing employment-related iritis. Dr. Berg found the eye examination was normal
and based on his examination opined there was no continuing employment-related iritis.
Appellant submitted an April 23, 2015 report from Dr. Rabinowitz that refers to appellant
having asthma that was stable. He does not indicate what current evidence he relied on to
establish the diagnosis of asthma. Dr. Rabinowitz then indicates that exposure to photocopy
4

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

5

Furman G. Peake, 41 ECAB 361 (1990).

4

toner or extreme temperatures could trigger symptoms. The only explanation provided is that
appellant maintained her asthma was exacerbated by exposure to significant amounts of
photocopier toner. Dr. Rabinowitz does not explain why he believes exposure would trigger
symptoms. The Board also notes that the possibility of a future aggravation is not a basis for
compensation.6 When an aggravation is temporary and leaves no permanent residuals,
compensation is not payable for periods after the aggravation ceased. Only if the employment
exposure causes a permanent condition, such as a heightened sensitivity to a wider field of
allergens, the claimant may be entitled to continuing compensation.7 Dr. Rabinowitz does not
provide a reasoned opinion that the exposure to toner in federal employment had caused a
permanent condition.
The Board accordingly finds that OWCP met its burden of proof to terminate
compensation in this case. The weight of the medical evidence is represented by the second
opinion physicians, Dr. Karetzky and Dr. Berg.
On appeal, appellant’s counsel argues that the report from Dr. Karetzky was not
sufficient to resolve the issue. He argues that Dr. Karetzky acknowledged that appellant required
use of an inhaler at times. The use of an inhaler does not establish a diagnosis of a continuing
employment-related respiratory condition. And as noted above, the possibility of a future
aggravation on return to work is not itself a basis for compensation. Counsel also argues the
medical evidence is sufficient to establish a conflict under 5 U.S.C. § 8123(a). It is well
established that a conflict arises when there are opposing medical reports of virtually equal
weight and rationale.8 For the reasons discussed, the medical reports are not of virtually equal
weight, and the second opinion physicians represent the weight of the evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds OWCP met its burden of proof to terminate compensation for wage-loss
and medical benefits effective May 12, 2015.

6

See D.M., Docket No. 11-0386 (issued February 2, 2012); Gaetan F. Valenza, 39 ECAB 1349 (1988).

7

James C. Ross, 45 ECAB 424 (1994); Gerald D. Alpaugh, 31 ECAB 589 (1980).

8

William C. Bush, 40 ECAB 1064 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2015 is affirmed.
Issued: July 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

